Citation Nr: 0637560	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-06 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to January 1972 (with 6 days prior service).  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2000 a 
Travel Board hearing was held before the undersigned.  In 
February 2001 and November 2003 the case was remanded to the 
RO for further development.  


FINDINGS OF FACT

The veteran's low back disability is manifested by no more 
than severe limitation of motion; pronounced disc disease, 
incapacitating episodes, vertebral fracture, ankylosis of the 
spine or compensably ratable neurological symptoms are not 
shown.  


CONCLUSION OF LAW

A rating in excess of 40 percent for low back disability is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Codes 5285, 5286, 5289, 5292, 
5293 (effective prior to Sept. 23, 2002), Codes 5285, 5286, 
5289, 5292 5293 (effective prior to September 26, 2003), 
Codes 5237, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, the letter advised the 
veteran to submit any evidence in his possession pertaining 
to his claim.  The January 1999 rating decision, a February 
1999 statement of the case (SOC) and subsequent supplemental 
SOCs (SSOCs) provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.   Although the veteran was not provided notice 
regarding effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) such notice would only be 
relevant if the benefit sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOCs and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was provided VA 
medical evaluations.  He not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

A July 1998 letter from the veteran's employer indicates that 
the veteran was missing work on a more frequent basis than 
when he first began his employment in 1995.  The veteran had 
claimed that his absences were due to back problems and since 
he submitted releases from his chiropractor, the employer 
assumed that the absences were legitimate.  The employer 
estimated that the veteran was missing work at least two days 
per month.  In comparing the veteran's rate of absences with 
the other 50 truck drivers working, the employer deemed the 
veteran's absences to be excessive.    

On July 1998  VA low back examination the diagnoses were 
transitional vertebra L4-5, spina-bifida L5, not of 
significance, mild herniation of disc L4-5, left and no 
stenosis.  The veteran indicated that his back problem 
bothered him intermittently with pain in the left leg and to 
a lesser extent, in the right leg.  On physical examination, 
there was no scoliosis, however the right shoulder was held 
one inch higher than the left.  There was no paraspinal 
muscle spasm and no pain on manipulating the paraspinal 
muscles or the spinous processes throughout the lumbar area.  
The veteran was able to rise onto tiptoes and had difficulty 
squatting.  He was slightly tender over the posterior 
superior iliac spine on the right only, not on the left.  
There was no pain in the sciatic notches or over the 
trochanters.  Flexion was to 70 degrees, extension to 10 
degrees, right lateral flexion to 10 degrees, left lateral 
flexion to 15 degrees, left and right rotation to 30 degrees.  
Straight leg raising was 90 degrees right and left.  Knee 
jerks and ankle jerks were 1+ left and right.  He could 
dorsiflex both great toes but he could not lock them in 
dorsiflexion.  Babinski reflexes were normal.  The examiner 
did not find a dorsalis pedis pulse on either foot but did 
get a posterior tibialis pulse on both feet.  From the groin 
to the toes there were no areas of anesthesia and no 
dermatomal mapping bilaterally equal.  The examiner could not 
find too much as far as problems related to back motions.  He 
reviewed a recent MRI and agreed with the findings.  There 
was a bulge at L4-5, he did not find evidence of herniation 
and there was no evidence of obliteration of the spinal 
canal.  There was partial disc dessication at the L4-5 level, 
minimal bulge at L2-3 and L3-4 and no stenosis.  

Private chiropractic records from May 1997 to June 1998 show 
regular treatment for low back pain.  A July 1998 letter from 
the chiropractor indicates that the veteran required care 
more frequently in the past year for his chronic low back and 
leg pain.  The veteran's status was usually to receive care 
as needed but this had been modified to scheduling him for 
additional care due to the difficulty in stabilizing his 
condition as compared to past episodes.  

VA outpatient records from February 1999 to October 1999 show 
continued treatment for chronic low back pain and numbness in 
the legs.  The veteran continued to take Darvocet for pain.  

At his December 1999 Decision Review Officer hearing at the 
RO, the veteran testified that he was taking Darvocet 1 hour 
before bedtime to help him sleep.  He experienced muscle 
spasms in the middle of his back that sometimes would cause 
numbness in the left leg and loss of feeling in the left 
foot.  He was falling while getting out of his truck about 
twice a week because he could not feel it when his left foot 
hit the bottom step and he would have to get out of his truck 
every hour or hour and a half to get the feeling back in his 
left leg.  He had to mow his lawn in segments so as not to 
aggravate his back.  

At his November 2000 Board hearing the veteran testified that 
his back condition was getting worse.  He had to take two 
Darvocet tablets in order to get to sleep at night but would 
only be able to sleep about 3 or 4 hours.  He could not walk 
or sit for very long, and could not kneel.  He was still 
having problems with falling from his truck and he could only 
sit in the truck for about an hour or an hour and 15 minutes 
before his leg would get numb. 

A July 2001 private MRI of the lumbar spine produced a 
diagnostic impression of dehydration of the disc at L4-L5 
with minimal disc bulging, mild spondylolysis and minimal 
central disc protrusion at L5-S1.  Findings included no 
spinal stenosis, no foraminal compromise and no lateral disc 
herniation.  

An August 2001 progress note from Dr. W. reflects that the 
veteran continued to have pain down the left leg.  The 
examiner reviewed the veteran's MRI, which showed facet joint 
arthropathy but otherwise no herniated disc and no 
significant spinal stenosis.  Dr. W commented that the 
veteran might benefit from either a facet injection or a 
lumbar epidural injection. 

October 2001 EMG testing produced a diagnostic impression of 
entirely normal nerve conduction study with no evidence of 
radiculopathy or peripheral polyneuropathy.  

An October 2001 private neurological evaluation produced a 
diagnostic impression of an unrevealing neurological 
examination.  The examiner could not explain the numbness in 
the veteran's legs.  

October 2001 lumbosacral spine X-rays produced a diagnostic 
impression of spina bifida occulta at the posterior elements 
of L5 with lumbarization of the 1st sacral vertebral body.  
The rest of the findings were essentially normal.  

On October 2001 examination on behalf of VA the veteran 
reported that he had constant low back pain with numbness and 
left radiculopathy for the past two years.  Physical 
examination showed that he had some difficulty getting out of 
a chair.  He stood well with no depression of the 
longitudinal arches of the feet.  He could rise on tiptoes 
and rock back on his heels easily.  He had a negative 
Trendleburg's test and squatted fully, coming up sideways, 
usually to the right side.  There was a normal lordotic curve 
of the lumbar area and there was no spasm of the paraspinal 
muscles.  He was somewhat tender to palpation over the left 
psoas area.  Straight leg raising was negative, knee jerks 
were 2 plus and equal and ankle jerks were 3 plus and equal.  
Both dorsalis pedis and posterior tibial pulses were present 
and all Babinskis were negative.  The veteran had normal 
sensation to pinprick and dull touch in both lower 
extremities.  There may have been a question of slight 
weakness of the left great toe, dorsiflexion only.  With a 
level pelvis and a straight spine he had active flexion of 60 
degrees, extension 10 degrees, right lateral flexion 20 
degrees, and left lateral flexion 15 degrees. He exhibited no 
pain during the examination, but stated that he was still 
having discomfort on and off.  The examiner noted that the 
veteran had to posture and get into contorted positions in 
order to undertake some activities such as pulling his shirt 
over his head and taking off his socks but he was not moaning 
and groaning because of this.  There was no scoliosis on 
standing and the veteran had a very level pelvis with no 
spasm in the muscles of the back as he was put through 
different procedures.  

In a December 2001 addendum to the October 2001 examination 
report, the examiner indicated that later in October 2001 the 
veteran had an EMG study involving the veteran's legs that 
showed no evidence of a radiculopathy or neuropathy.  The 
veteran also had had an arterial Doppler study, which was 
essentially unremarkable and an MRI that showed some disc 
disease, but nothing that would explain his left leg 
numbness.  The examiner could not explain the numbness of the 
left leg.  

In a December 2001 VA medical opinion, the physician found 
that the veteran did have lumbar disc disease and did not 
have a bilateral leg disorder but did have paresthesia of the 
left limb only.  There was no limitation of motion, active or 
passive.  Normal motion capabilities were specified as being 
normal.  The veteran had full sensation to sharp and dull 
stimuli and reflexes bilaterally.  He did have lumbar disc 
disease possibly related to service connected lumbosacral 
strain.  

A May 2002 private functional capacity evaluation showed that 
the veteran had significant deficits in lifting, carrying, 
pushing, elevated work, forward bending in standing and 
crawling.  A May 2002 private physical examination showed a 
pertinent diagnosis of history of chronic low back pain.  The 
veteran was found to have decreased lumbar range of motion 
and reported that he had constant pain in his low back like a 
hot ice pick or someone was standing on his back.  His left 
leg would give out one to three times a day and he would 
usually fall.  Coordination was found to be within normal 
limits and the veteran was noted to have a kyphotic thoracic 
spine with a marked forward head posture.  No atrophy or 
edema was noted and the veteran was without complaints with 
palpation throughout the thoracic and lumbar paraspinal area.  
Neurological, reflex and balance testing showed no obvious 
reports or problems. 

A July 2002 VA addendum showed that disc disease was most 
likely due to military injury and that lumbar range of motion 
was 60 degrees flexion, 10 degrees extension, 20 degrees 
lateral flexion bilaterally and 20 degrees rotation 
bilaterally.  The examiner indicated that he reviewed the 
claims file.  

A March 2003 private progress note from Dr. W reports a 
history of increased back pain and increased radiation into 
the left leg with associated numbness and tingling.  There 
were no new associated symptoms or modifying factors and the 
veteran was taking percocet for pain.  

In a March 2005 statement, a private treating chiropractor 
(Dr. D) indicated that the veteran had a chronic lumbo-sacral 
instability due to a congenital malformation at the fifth 
lumbar level resulting in a transitional vertebra.  Dr. D 
also indicated that anyone with this known condition should 
avoid heavy lifting to minimize the occurrence of low back 
injury.  The veteran continued to seek care at Dr. D's office 
for intermittent flare-ups of his chronic condition.  

A March 2005 letter from Dr. W indicates that he had followed 
the veteran for low back pain for several years.  He had 
restricted range of motion with radicular pain into the left 
lower extremity.  Symptoms were exacerbated by prolonged 
walking, prolonged standing or prolonged sitting.  X-rays 
showed spondylolisthesis at L4-L5 and mild, acute 
degenerative changes.  The veteran continued to have 
restricted range of motion and motor strength was normal.  
The diagnosis was mechanical low back pain and 
spondylolisthesis of the lumbar spine.  

A July 2005 private MRI of the lumbar spine produced 
diagnostic impressions of mild disk bulging at L4-L5, 
unchanged compared to study two years prior, which was more 
prominent to the left, no focal disk herniation or osseous 
spinal stenosis and moderate degenerative changes of the 
lumbar spine.  

A June 2005 VA physical therapy examination showed active 
range of motion of 61 degrees flexion, 17 degrees extension, 
28 degrees right lateral flexion, 21 degrees left lateral 
flexion, 30 degrees right rotation and 22 degrees left 
rotation.  Repetitive range of motion caused an increase in 
pain and a (10 degree) decrease in lumbar flexion.  The 
veteran had increased pain and difficulty picking up a 10 
pound object from floor to waist height.  The diagnostic 
assessment was moderate to severe range of motion limitations 
which significantly affected his functional mobility.  He had 
difficulty with repetitive or prolonged activities in 
standing and sitting positions as well as resistance 
activities such as lifting and bending.  

On June 2005 VA examination the diagnosis was lumbosacral 
sprain.  The veteran reported that he would have flare-ups of 
back pain about once a week due to overexertion to the point 
where he would be unable to move.  Otherwise he suffered from 
a mild level of fatigue and stiffness to the area, a moderate 
level of weakness, moderate spasms and frequent moderate pain 
that radiated down the left leg.  He was limited to walking 1/4 
of a mile.  The veteran's posture and head position were 
normal and he had a waddling gait.  There was no evidence of 
gibbus, kyphosis, list, lumbar flattening, scoliosis or 
reverse lordosis and no favorable or unfavorable ankylosis.  
There was no evidence of lumbar spasm, atrophy, pain with 
motion or weakness; there was mild guarding and there was 
moderate tenderness.  Motor strength of hip flexion, hip 
extension, knee extension, ankle dorsiflexion, ankle plantar 
flexion and great toe extension was 5/5 and muscle tone was 
normal.  Left and right knee and ankle jerk was 2, and La 
Segues sign was negative.  MRI showed mild disk bulging at 
L4-L5 and moderate degenerative changes of the lumbar spine.  
The veteran's symptomatology was found to have significant 
effects on his occupational activities due to decreased 
mobility and increased absenteeism and to have no effect on 
feeding, bathing, dressing, toileting and grooming; mild 
effect on traveling, shopping and chores; moderate effect on 
recreation; and prevented the veteran from sports and 
exercise.  [While the examiner noted that the examination did 
not entail an assessment of intervertebral disc syndrome, 
this notation appears to be in error as the examination did 
report the degenerative changes from the MRI and did make 
findings related to the potential presence of neurological 
symptomatology associated with disc disease.]      

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected encompasses lumbosacral 
strain, spondylolisthesis and disc disease.   Notably, the 
criteria for rating disc disease and disabilities of the 
spine were revised, effective September 23, 2002 and 
September 26, 2003, respectively.  From their effective 
dates, the veteran is entitled to a rating under the revised 
criteria.

Criteria in effect prior to September 23, 2002

As the veteran's low back disability is already rated 40 
percent, the focus is on the criteria which would permit a 
rating in excess of such rating.  The 40 percent rating was 
assigned under Code 5292 (for severe limitation of motion of 
the lumbar spine) of the criteria in effect prior to the 
revisions noted above.   Under these criteria, a higher than 
40 percent rating could be assigned if there was vertebral 
fracture (Code 5285), ankylosis (Codes 5286, 5289) or 
pronounced disc disease (Code 5293).  38 C.F.R. § 4.71a, Code 
5293 (prior to September 23, 2002), Codes 5285, 5286, 5289, 
(prior to September 26, 2003).   Neither vertebral fracture 
nor ankylosis has been shown so ratings under Codes 5285, 
5286 and 5289 would be inappropriate. 

Under Code 5293 a 40 percent rating was warranted for severe 
disc disease, with recurring attacks and intermittent relief; 
and a 60 percent rating was warranted for pronounced disease, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.   As the recent (June 2005) VA examination did not 
reveal sciatic neuropathy with characteristic pain, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, a 60 percent rating for pronounced 
disc disease is not warranted.  Notably, while muscle spasm 
was reported in some earlier documentation, it has not been 
directly attributed to the veteran's disc disease.    


Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 for rating intervertebral disc syndrome was revised 
effective September 23, 2002 to provide that intervertebral 
disc syndrome should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.  Note 1 
following Code 5293 defines an incapacitating episode as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

As incapacitating episodes of disc disease (as defined) are 
neither shown nor alleged, a rating in excess of 40 percent 
on such basis is not warranted.  Furthermore, a rating in 
excess of 40 percent under the revised Code 5293 based on a 
combination of neurological and orthopedic symptoms is not 
warranted because the maximum rating for orthopedic symptoms 
is 40 percent (Code 5292), and separately ratable 
neurological symptoms are not shown.  While the veteran has 
consistently complained of leg discomfort, there is no 
objective medical evidence that he has lower extremity 
neurological impairment associated with his lumbar spine 
disability.  To the contrary, October 2001 EMG testing showed 
no evidence of radiculopathy or peripheral polyneuropathy and 
October 2001 neurological examination produced a diagnostic 
impression of unrevealing neurological examination.  Also, 
the most recent VA examination did not show neurological 
abnormality.  

Criteria in effect from September 26, 2003

For the veteran's low back disability to warrant a rating in 
excess of 40 percent under the revised criteria, ankylosis 
would have to be shown (See the General Formula for Rating 
Disabilities of the Spine, 38 C.F.R. § 4.71, Codes 5235-5243 
(2005)) or the low back  disc disease would have to be shown 
to have resulted in incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Since such criteria are not met, a rating in excess of 40 
percent under the revised/current criteria also is not 
warranted.  
Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond his now current level 
of compensation.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 
8 Vet. App. 202 (1995).  While the June 2005 VA medical 
examination did show that the veteran's decreased mobility 
significantly affected his occupational functioning and the 
June 2005 VA physical therapy examination showed limitation 
of motion that significantly affected functional mobility; 
produced difficulty with repetitive activities while sitting 
and standing; and produced difficulty with resistance 
activities such as lifting and bending, his current 40 
percent rating (reflective of severe limitation of motion), 
appropriately accounts for these functional limitations.  

As it is not shown that the veteran has ankylosis, vertebral 
fracture, pronounced disc disease, incapacitating episodes or 
separately ratable neurological impairment, a rating in 
excess of 40 percent for his lumbar spine disability is not 
warranted.  The preponderance of the evidence is against this 
claim and it must be denied.     


ORDER

A rating in excess of 40 percent for low back disability is 
denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


